DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse in the reply filed on 6/30/21, is acknowledged. Applicant has elected multiple sclerosis as the species of autoimmune disease, and CTL form a cell bank as the species of cell. Claims 4, 9-19, and 23-24, are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  
   	  Claims 1-3, 5-6, and 25 read on the elected invention and are being acted upon.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-3, 5-6, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
a method for treating multiple sclerosis in a subject comprising administering to the subject allogeneic CTLs expressing a T cell receptor that specifically binds to an EBV peptide presented on a class I MHC;
does not reasonably provide enablement for:
a method for treating or preventing an autoimmune disease in a subject comprising administering to the subject allogeneic CTLs expressing a T cell receptor that specifically binds to an EBV peptide presented on a class I MHC
The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue  in re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).
“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.” In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling (MPEP 2164.03)” The MPEP further states that physiological activity can be considered inherently unpredictable.  
The instant claims are directed to treating or preventing any autoimmune disease by administering an allogenic EBV specific CTL.  The state of the art is such that treating autoimmune disease is highly unpredictable, and a therapy that benefits one autoimmune disease will sometimes make another disorder worse (see Progress in Autoimmune Diseases Research).  Additionally, while latent EBV infection can be detrimental in certain autoimmune disease, such as multiple sclerosis, the role of EBV in all autoimmune disease is not the same. For example, EBV infection can actually play a protective role in autoimmune diabetes due to induction of host TNF response (see Faustman, 2013).   Thus, treating any autoimmune disease, with EBV specific CTL would be highly unpredictable. 
Additionally, the instant claims encompass not only treatment, but prevention of autoimmune disease.  However, the prevention of diseases such as autoimmune disease is highly unpredictable. For example, even diagnosing autoimmune disease is very difficult, and while some treatments are available a "cure" that protects from autoimmune disease has yet to be discovered (see Progress in Autoimmune Disease 
Given the unpredictability of the art and the breath of the claims, the instant specification must provide a sufficient and enabling disclosure commensurate in scope with the claims. However, insufficient guidance is provided for treating any autoimmune disorders, such as diabetes, or for preventing autoimmune disease, as encompassed by the present claims.  Thus, based on the lack of guidance, the breath of the claims, and the unpredictability of the art, it would require undue experimentation to practice the full scope of the claimed method.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-3, 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hacque et al., 2007.
Hacque et al. teach a therapeutic method comprising administration of allogeneic EBV specific CTL to patients, and have therefore inherently “prevented” multiple sclerosis in said patients.  Hacque et al. teach that the CTLs were selected from a cell bank based on best HLA- class I matching, and that the administered CTLs recognize EBV antigens expressed in HLA-class I (i.e. selecting and administering CTL that express a . 

Claim(s) 1-3, 5-6, and 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20180125891.
The ‘891 publication teaches a method of treating a patient comprising administering to the patient a population of allogenic EBV specific T cells.  The ‘891 publication teaches that before treatment, the T cells are selected from a cell bank (see page 2, in particular). The ‘891 publication teaches that the EBV specific T cells recognize EBNA1, LMP1, or LMP2, and are CD8 T cells, i.e. CTL that bind to said EBV antigens presented on class I (see page 2 and 9, in particular).   The ‘891 publication teaches selecting the T cells for administration that are matched in HLA-class I alleles to the patient (see pages 18-19 and the claims, in particular).   The method would inherently “prevent” autoimmune disease or multiple sclerosis in the patients.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 5-6, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pender et al., 2014 (of record, IDS ref. CP), in view of O’Reilly et al., April 2016 (of record, IDS ref. CN). 
Pender et al. teach a method of treating a patient with multiple sclerosis comprising administering EBV specific CTL to the patient.  Pender et al. teach that the T cells are specific for EBNA1, LMP1, and LMP2 antigens (see page 1542, in particular). Pender et al. teach that the T cells improve symptoms of multiple sclerosis, and that the effects can be explained by the killing of EBV infected B cells (see page 1543, in particular).

O’Reilly et al. teach that there are constraints on the use of autologous EBV CTL for therapy, including the time length needed for generating the cells and the immune status of the patient (see page 1165, in particular). O’Reilly teach that adoptive transfer of HLA matched virus specific allogenic T cells can address several of these limitations and improve access to virus specific T cells for therapy (see page 1166, in particular). O’Reilly teach several centers that have established cryopreserved banks of EBV specific T cells lines characterized as to virus specificity and HLA-type that can be used for treatment (see page 1168, in particular). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply the teachings of O’Reilly regarding therapy with allogeneic EBV T cells, to the EBV T cell therapy method of Pender et al.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so, and have a reasonable expectation of success, because O’Reilly et al. teach that there are constraints on the use of autologous EBV CTL for therapy, including the time length needed for generating the cells and the immune status of the patient. O’Reilly teach that adoptive transfer of HLA matched virus specific allogenic T cells can address several of these limitations and improve access to virus specific T cells for therapy.

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644